Citation Nr: 1638370	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  08-26 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service-connected disorders (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active military service from August 1983 to June 1986, and January 1988 to February 1992.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that action, the agency of original jurisdiction (AOJ) denied the Veteran's claim for an increased evaluation for the separate disabilities affecting his right knee.  The Veteran was notified of that action and he appealed to the Board for review.  

After the Veteran perfected his appeal, he was afforded a Travel Board hearing in May 2010.  A transcript of that hearing was prepared and has been included in the claims file for review.  

The Board then remanded the claim in February 2011 to obtain additional information concerning the right knee disabilities.  The claim was then returned to the Board for review.  In May 2014, the Board issued a Decision/Remand that denied the Veteran's claim for an increased evaluation for disabilities of the right knee.  Notwithstanding the Board's denial, the Board found that the issue of entitlement to a TDIU had been raised by the Veteran when he claimed that he was unable to work due to his service-connected knee disorders.  As such, the Board added the issue involving TDIU, in accordance with Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), and returned the issue to the AOJ for additional development and adjudication.  The claim has since been returned to the Board for review.  

The Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  



FINDINGS OF FACTS

1.  The Veteran's service-connected residuals of a meniscectomy of the right knee is evaluated as 20 percent disabling, and traumatic arthritis of the right knee is evaluated as 10 percent disabling.  The Veteran's combined evaluation is 30 percent.  

2.  The Veteran is currently employed in the trucking business.

3.  The Veteran has not presented evidence that would suggest or support his assertions that he is unemployable due to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The Board notes that as a result of its May 2014 Decision/Remand, the Board returned the claim to the AOJ to insure that the Veteran was informed of the VCAA and how it would affect his TDIU claim.  

Here, the veteran is not prejudiced by the Board's consideration of his appeal as VA has already met all notice and duty to assist obligations to the veteran under the VCAA.  As such, the veteran's procedural rights have not been abridged, and the Board will proceed with appellate review. 

II.  Laws and Regulations for TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2015). 

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2015).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

VA shall consider all information and lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  38 U.S.C.A. § 5107(b) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Facts and Discussion

The veteran does not meet the schedular requirements for a total disability rating based on individual unemployability.  Service connection has been granted for two disabilities, but neither of those disabilities has been assigned a rating of 60 percent or greater.  Moreover, the combined rating of the service-connected disabilities is not 70 percent or more, nor is either condition ratable at 40 percent.

The Veteran is service-connected for the residuals of a meniscectomy of the right knee, evaluated as 20 percent disabling, and traumatic arthritis of the right knee, evaluated as 10 percent disabling.  The Veteran's combined evaluation is 30 percent.  There are no other disorders for which service connection has been granted.  

The Veteran underwent a VA examination in January 2016 for the purpose of obtaining an opinion as to whether the Veteran's service-connected disorders prevented him from obtaining and maintaining gainful employment.  Upon completion of the examination of the Veteran, the medical doctor opined that the veteran was currently working as a long distance truck driver-he was not unemployable.  It was noted that there were more physically taxing jobs that he would be unable to do-those involving heavy lifting, running, and kneeling, for example.  It was reported that the veteran was a high school graduate, completed truck driving school and seemed to be of reasonably high intelligence.  The examiner stated that she would expect that he would be able to complete additional schooling or training should he decide that truck driving is too physically difficult.  

The record reflects that the veteran completed high school and worked in a variety of jobs since leaving the service.  He was unemployed for a short period of time but was currently employed.  He had not received vocational rehabilitation training through VA.

The veteran maintains that the manifestations and symptoms produced over the years by his service-connected disabilities prevent him from obtaining and maintaining gainful employment.  Nevertheless, the record does not support the veteran's assertions.  That is, VA medical records, the records from the Social Security Administration, and his own statements do not support his contention that the two disorders prevented him from obtaining employment.  None of the medical documents contain any references by any doctors that recommend that the veteran not work.  In fact, the Veteran is working as a truck driver.  

In light of the VA examiner's report, the Board finds that the veteran's service-connected disabilities are not sufficient to produce unemployability.  The preponderance of the evidence is against the veteran's claim for a TDIU and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014).  Accordingly, the veteran's claim for a TDIU must be denied.

The AOJ has not submitted the veteran's case to the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  In this case, the evidence does not require such submission.  A preponderance of the evidence is against a finding that the veteran is unable to follow a substantially gainful occupation by reason of his service connected disabilities.  See 38 C.F.R. § 4.16(b) (2015).


ORDER

Entitlement to a total disability evaluation due to the veteran's service-connected disabilities is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


